[Cite as State v. Bonneau, 2013-Ohio-696.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97565


                                      STATE OF OHIO
                                                PLAINTIFF-APPELLEE

                                                    vs.

                                      PAUL BONNEAU
                                                DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                              Cuyahoga County Common Pleas Court
                                     Case No. CR-545066
                                   Application for Reopening
                                      Motion No. 457802


        RELEASE DATE:                February 26, 2013
[Cite as State v. Bonneau, 2013-Ohio-696.]




APPELLANT

Paul Bonneau
No. 620-230
Grafton Correctional Institution
2500 Avon Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Mark J. Mahoney
Assistant County Prosecutor
1200 Ontario Street
Cleveland, Ohio 44113
[Cite as State v. Bonneau, 2013-Ohio-696.]




KATHLEEN ANN KEOUGH, J.:

        {¶1} On August 20, 2012, the applicant, Paul Bonneau, pursuant to App.R.

26(B), applied to reopen this court’s judgment in State v. Bonneau, 8th Dist. No. 97565,

2012-Ohio-3258, which affirmed Bonneau’s convictions for three counts of gross sexual

imposition and one count of kidnapping. Bonneau states that his appellate counsel was

ineffective because he did not raise issues that Bonneau wanted raised on appeal.

However, Bonneau does not state what those issues are, much less argue them.

        {¶2} App.R. 26(B)(2)(c) requires that an application to reopen have “[o]ne or

more assignments of error that were not considered on the merits * * *.”          Thus, the

failure to state any assignments of error is a sufficient reason for denying an application

to reopen.      State v. Saunders, 8th Dist. No. 96643, 2010-Ohio-4586; and State v.

Jackson, 8th Dist. No. 88345, 2007-Ohio-5431. Without any proposed assignments of

error it is impossible to determine if a genuine issue exists as to whether the applicant was

deprived of the effective assistance of appellate counsel, as required by App.R. 26(B)(5).
[Cite as State v. Bonneau, 2013-Ohio-696.]
        {¶3} Moreover, the lack of counsel, the lack of money for counsel, and the lack

of legal knowledge do not exempt an applicant from fulfilling the requirements for an

App.R. 26(B) application to reopen.          In State v. Lamar, 102 Ohio St.3d 467,

2004-Ohio-3976, 812 N.E.2d 970, ¶9, the Supreme Court of Ohio noted that many Ohio

criminal defendants comply with the fundamental aspects of the rule despite lack of

resources.     Therefore, an applicant may not plead lack of an attorney, lack of effort or

imagination, or ignorance of the law in failing to comply with the requirements of the

rule.

        {¶4} Accordingly, this court denies the application to reopen.



KATHLEEN ANN KEOUGH, JUDGE

MARY J. BOYLE, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR